                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO


In re:
ROMAN CATHOLIC CHURCH OF THE                                  Chapter 11
ARCHDIOCESE OF SANTA FE, a New Mexico
Corporation sole,                                             Case No. 18-13027-t11


               Debtor-in Possession.

         NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

       TAMAKI LAW OFFICES (Vito de la Cruz), hereby gives notice of his appearance herein

on behalf of various tort claimants, and requests that copies of all notices and pleadings be provided

to him at the address below.

                                              Respectfully submitted,

                                               /s/ Vito de la Cruz                 i
                                              Vito de la Cruz
                                              TAMAKI LAW
                                              1340 N. 16th Avenue, Suite C
                                              Yakima, Washington 98902
                                              (509) 248-8338
                                              Fax: (509) 452-4225
                                              vito@tamakilaw.com


                                       CERTIFICATE OF SERVICE

        I hereby certify that on April 1, 2019, in accordance with NM LBR 9036-1 and Fed. R. Civ.
P. 5(b)(3), a true copy of the foregoing was served via the Court’s CM/ECF notification facilities
to those parties who are registered CM/ECF participants in this case.


/s/ Vito de la Cruz




Case 18-13027-t11        Doc 144       Filed 04/01/19    Entered 04/01/19 09:53:04 Page
                                                                                    Page 1 of 1
